DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/22 has been entered.
                                                                                                                                                                                Allowable Subject Matter
3.	Prosecution on the merits of this application is reopened on claims 1-17 and considered unpatentable for the reasons indicated below: the prior art reference Chandrasekaran et al. WO 2014/201221 has been reconsidered and the a new rejection using this reference is discussed below.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekaran et al. WO 2014/201221. 
As to claims 1, 2, 5-9, Chandrasekaran teaches an absorbent article 60 (Figure 1) configured to provide accurate bodily exudate visualization when viewing a wearer-facing surface of the absorbent article, the absorbent article comprising:

a liquid permeable topsheet 61 forming a portion of the wearer-facing surface of the absorbent article;

a liquid impermeable backsheet 62;

an absorbent core 63 positioned at least partially intermediate the liquid permeable topsheet 61 and the liquid impermeable backsheet 62.

Chandrasekaran does not specifically teach an outer cover nonwoven material comprising at least one window, wherein the window is formed by a first region of the outer cover nonwoven material having lower opacity than a surrounding second region.  However, Chandrasekaran does teach the various components of the article, which includes the backsheet, may comprise films, nonwovens, and multilayered (page 5, line 32 through page 6, line 9) nonwovens and/or films are useful (page 7, lines 1-5; page 9, lines 22-27). Therefore, it would have been obvious to one having ordinary skill in the art to provide a liquid impermeable backsheet combined with an outer cover nonwoven since it is obvious to try to combine the elements choosing from a finite number of predictable solutions.  Additionally, Chandrasekaran teaches at least a portion of the backsheet may be made from a microporous film having an opaque, microporous region and at least one see-through region of lower porosity with the opaque, microporous region (page 6, lines 34-36). 

Chandrasekaran does not teach the wearer-facing surface exhibits a Delta C* of greater than about 24 and less than about 50 when the absorbent article is subjected to a Bodily Exudate Visualization Test.  According to the present invention: in order to accomplish bodily exudate visualization from the garment-facing side, the film backsheet may have a low opacity and/or be transparent, clear, or translucent or may have low opacity, transparent, clear, or translucent regions that correspond with windows in the outer cover nonwoven material (paragraph 0146 of published application of the present invention US 201/80344544).  Chandrasekaran teaches a backsheet that may comprise a film, nonwoven or combination that has a transparent region as claimed.  

Additionally, according to the present invention: one way of accurately representing the color of bodily exudate visualization in absorbent articles is to provide absorbent articles with liquid permeable topsheet having apertures and/or low opacity coupled with certain absorbent core materials.  These absorbent articles may not have an acquisition material or distribution material intermediate the topsheet and the absorbent core (paragraph 0137).  Chandrasekaran teaches a topsheet 61 on the wearer facing where the topsheet has apertures and is adjacent an absorbent core 63 (page 6, lines 19-24). Chandrasekaran additionally teaches the topsheet 61 may be made from a microporous film having an opaque, microporous region and at least one see-through region of lower porosity with the opaque, microporous region (page 3, lines 11-15; page 6, lines 25-28). 

Because Chandrasekaran teaches the claimed structure of the multiple layered nonwoven backsheet with at least one window (page 4, lines 35-37; page 6, lines 31-36; page 9, lines 22-27) and apertured opaque topsheet of Chandrasekaran has a backsheet capable of providing the claimed results when subjected to the same tests. 

As to claims 3 and 4, Chandrasekaran teaches the absorbent article may or may not have an acquisition layer, thus Chandrasekaran teaches several embodiments free of an acquisition material (page 22, lines 6-35). 

As to claim 10, Chandrasekaran does not specifically teach the liquid permeable topsheet has an opacity in the range of about 20% to about 60% according to Opacity Test.  However, Chandrasekaran does teach the topsheet has an opacity (page 5, lines 19-20).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to provide the claimed opacity, since where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller et al. 105 USPQ 233.   

As to claim 11, Chandrasekaran teaches various embodiments free of a wetness indicator (page 22, lines 6-35).

As to claim 12, Chandrasekaran teaches the absorbent core 63 comprises
an absorbent material comprising one or more layers of cellulosic material (page 7, lines 10-12).

As to claims 13 and 14, Chandrasekaran does not specifically teach the absorbent core 63 comprises an absorbent material that comprises superabsorbent polymers and that is free of air-felt or that the absorbent core comprises an absorbent material comprising a high internal phase emulsion foam.  However, Chandrasekaran does teach superabsorbent materials (page 7, lines 5-11) a foam within the absorbent core (page 5, lines 20-22).   It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to provide the claimed materials for an absorbent core since it would have been an obvious matter of design choice to use the composite in a non-absorbent application, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

As to claim 15, Chandrasekaran teaches the invention may be applied to several types of personal hygiene articles (page 7, lines 33-35; page 8, lines 30-32).  The limitations of the article being used as an insert is directed to an intended use.  “It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.” Ex parte Masham, 2 USPQ2d 1647 (1987).  A sanitary pad is capable of being used as an insert if desired.  

As to claim 16, Chandrasekaran teaches the absorbent article is a diaper (page 7, lines 33-35). 

As to claim 17, Chandrasekaran teaches the absorbent article is an absorbent pad (page 8, lines 30-32).

Allowable Subject Matter
8.	Claims 18-20 are allowed.

9.	The following is a statement of reasons for the indication of allowable subject matter:  Chandrasekaran does not teach a first and second backsheet where the first backsheet has an opacity less than the opacity of the second backsheet in addition to an outer cover having a window with the claimed test characteristics.



10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781